Case 1:19-cv-05977-JPO Document 26 Filed 10/21/19 Page 1of1

BIEIS BRAGAR EAGEL & SQUIRE, PC.

Lawrence P. Eagel

885 Third Avenue, Suite 3040
New York, NY 10022

Tel: (212) 308-5888

Fax: (212) 486-0462
eagel|@bespce.com

October 21, 2019

BY CM/ECF

Hon. J. Paul Oetken, U.S.D.J.
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

Re: _— Sollinger v. SmileDirectClub, LLC, Case No. 19-cv-5977-JPO;
Letter Motion - Request for Oral Argument

Dear Judge Oetken:

We are co-counsel to plaintiff Taylor Sollinger in the above-referenced action. I write to
request oral argument with respect to defendant’s motion to compel arbitration. The motion was
fully submitted on October 4, 2019.

Oral argument is warranted because the primary issue on the motion, whether there was
an enforceable arbitration agreement, could affect many thousands of Defendant’s customer’s
access to the courts. Furthermore, in reply, Defendant’s submitted a twenty-three (23) paragraph
reply affidavit in support of defendant’s seventeen (17) page reply memorandum. Plaintiff
should be given the opportunity to respond to the new material submitted in reply.

Counsel is available should the Court have any questions.

Respectfully submitted,

      

Lf
P. Eagel

Attorney for Plaintiff Taylor Sollinger

  
 

cc: Counsel for Defendant (via ECF)
